1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, CA 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant
6    JOAQUIN OTIS SANTOS
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                    )         1:12-cr-00353-DAD
                                                  )
11                         Plaintiff,             )         ORDER FOR RELEASE
                                                  )         FOR JOAQUIN OTIS SANTOS
12                  vs.                           )
                                                  )
13   JOAQUIN OTIS SANTOS,                         )
                                                  )
14                         Defendant.             )
                                                  )
15
16          IT IS HEREBY ORDERED that defendant Joaquin Otis Santos (Fresno County Sheriff’s
17   Booking No. 1840903; Person ID 7046285) shall be released to Kevin Mitchel of the Federal
18   Defender’s Office, from the Fresno County Jail on Tuesday, March 12, 2019, at 11:00 a.m. for
19   transportation directly to the Turtle Lodge rehabilitation program.
20
     IT IS SO ORDERED.
21
22      Dated:     March 11, 2019
                                                        UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28

       Santos: Release Order                          -1-
